 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   FEDELTA HOME CARE, INC.,

 9                              Plaintiff,                 CASE NO. 2:18-cv-1491-BAT

10           v.                                            ORDER OF DISMISSAL

11   FIDELITY HOME CARE, INC.,

12                              Defendant.

13          The parties having stipulated for dismissal of the above-entitled matter with prejudice and
14   without costs (Dkt. 17); and the Court being fully advised in the premises; now, therefore,
15          IT IS ORDERED, ADJUDGED AND DECREED that this case is dismissed with
16   prejudice and without costs.
17          DATED this 12th day of September, 2019.
18

19                                                        A
                                                          BRIAN A. TSUCHIDA
20                                                        Chief United States Magistrate Judge

21

22

23




     ORDER OF DISMISSAL - 1
